DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Amendment
 Applicant previously filed claims 1-20. Claims 1, 9 and 16-20 have been amended. Accordingly, claims 1-20 are pending in the current application.
Response to Amendment
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 20150071344 A1) in view of Chono (US 20160142732 A1).
Regarding Claim 9, Tourapis et al. teaches a device for decoding 360-degree video (Paragraph 119), comprising: 
a processor (Paragraph 137) configured to: 
identify a first luma quantization parameter (QP) associated with a first region (Figure 1; Paragraph 40); 
obtain a first chroma QP associated with the first region (Figure 1; Paragraph 40); 
identify a QP offset associated with a second region (Paragraphs 44-49); 
determine a second luma QP of the second region based on the first luma QP and the QP offset associated with the second region (Paragraphs 40-49); 
determine a second chroma QP of the second region based on the first chroma QP and the QP offset associated with the second region (Paragraphs 40-49; Paragraphs 53-56); and 
perform an inverse quantization for the second region based on the second luma QP of the second region and the second chroma QP of the second region (Paragraphs 40-49).
However Tourapis et al. does not explicitly teach that the second chroma QP is determined independent of the second luma QP. 
Chono, however, teaches that the second chroma component is determined independent of the second luma component (Paragraph 92; Paragraphs 109-111).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the decoding device of Tourapis et al. to include the second chroma component determination as shown in Chono above, in order to enhance the coding efficiency of chroma components (See Chono Paragraph 25).
Regarding Claim 10, Tourapis et al. teaches the device of claim 9, wherein the first region is an anchor coding block, the second region is a current coding block, and the processor is configured to identify the QP offset associated with the second region based on a spherical sampling density of the second region (Paragraph 3; Paragraph 6; Paragraphs 36-39; Paragraphs 109-113; Paragraph 119; spherical sampling density is considered to be a measure of relative visual complexity or texture in a spherical/3d multi-view image).
Regarding Claim 11, Tourapis et al. teaches the device of claim 9, wherein the first region is a slice associated with a current coding block or a picture associated the current coding block, and the QP offset associated with the second region is identified based on a spherical sampling density of the second region (Paragraph 3; Paragraph 6; Paragraphs 36-39; Paragraphs 109-113; Paragraph 119; spherical sampling density is considered to be a measure of relative visual complexity or texture in a spherical/3d multi-view image).
Regarding Claim 12, Tourapis et al. teaches the device of claim 9, wherein the second luma QP and the second chroma QP are determined at a coding unit level or a coding tree unit level (Paragraphs 40-49).
Regarding Claim 13, Tourapis et al. teaches the device of claim 9, wherein the QP offset associated with the second region is identified based on at least one of: a reception of the QP offset indication associated with the second region via a bitstream, or a coordinate of the second region (Paragraphs 40-49; an offset indication in a bitstream as disclosed is also inherently a coordinate of the second region when applied).
Regarding Claim 14, Tourapis et al. teaches the device of claim 9, wherein the processor is configured to determine the second chroma QP of the second region based on the QP offset being multiplied by a weighting factor (Paragraphs 115-119).
Regarding Claim 15, Tourapis et al. teaches the device of claim 9, wherein the determination of the second chroma QP comprises: determining a weighted QP offset by applying a weighting factor to the QP offset; and determining the second chroma QP by applying the weighted QP offset to the first chroma QP (Paragraphs 115-119).
Method claims 1-8 are drawn to the method of using corresponding apparatus claims 9-15 and have similar limitations as those rejected above, and are rejected for the same reasons as used above.
Claims 16-20 contain limitations similar to those rejected in claims 9-15 above and are rejected for the same reasons as used in those claims above. Tourapis et al. further teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause it to perform the above teachings (Paragraph 146).
Conclusion 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483